Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of October 29, 2019 and is
entered into by and among SERES THERAPEUTICS, INC., a Delaware corporation, each
of its Subsidiaries from time to time party hereto as borrower (individually or
collectively, as the context may require, “Borrower”), and the several banks and
other financial institutions or entities from time to time parties to this
Agreement (each, a “Lender”, and collectively “Lenders”) and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for Lenders (in such capacity, “Agent”).

RECITALS

A. Borrower has requested Lenders to make available to Borrower one or more
Advances in an aggregate principal amount of up to $50,000,000; and

B. Lenders are willing to make such Advances on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lenders agree as follows:

SECTION 1

DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit G, provided that account numbers shall be redacted for
security purposes if and when filed publicly by Borrower.

“Advance” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, provided that account numbers shall be
redacted for security purposes if and when filed publicly by Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, or (c) any Person twenty percent (20%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held by
another Person with power to vote such securities. As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Amortization Date” means December 1, 2021, provided however, if the Interest
Only Extension Condition is satisfied, then June 1, 2022.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of their respective Affiliates from
time to time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Biologics License Application” means an application for licensure of a
biological product submitted to the FDA under 42 U.S.C. § 262 and 21 C.F.R. §
601.2 for permission to introduce, or deliver for introduction, a biologic
product into interstate commerce.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Board” means, with respect to any Person that is a corporation, its board of
directors, with respect to any Person that is a limited liability company, its
board of managers, board of members or similar governing body, and with respect
to any other Person that is a legal entity, such Person’s governing body in
accordance with its Organizational Documents.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.

“Charter” means, with respect to any Person, such Person’s incorporation,
formation or equivalent documents, as in effect from time to time.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit D

 

2



--------------------------------------------------------------------------------

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed, without duplication of the primary
obligation, to be an amount equal to the stated or determined amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith; provided, however,
that such amount shall not in any event exceed the maximum amount of the
obligations under the guarantee or other support arrangement. For the avoidance
of doubt, no Permitted Bond Hedge Transaction or Permitted Warrant Transaction
will be considered a Contingent Obligation of Borrower.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

“Due Diligence Fee” means $25,000, which fee has been paid to Agent prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Account” means any of the following accounts which are designated as
such in writing to Agent as of the Closing Date or, with respect to any account
opened after the Closing Date, in the next Compliance Certificate delivered
after such account is opened: (i) accounts held by the MSC Subsidiary,
(ii) accounts used exclusively to maintain cash collateral subject to a
Permitted Lien, (iii) any payroll or benefits account, provided that the
aggregate balance of all such accounts shall not exceed the amount of all
payroll or related benefit payments required to be made in the two next payroll
periods, and (iv) any zero balance account.

“Excluded Subsidiaries” means all Foreign Subsidiaries, Foreign Subsidiary
Holding Companies and the MSC Subsidiary.

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable governmental authority.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

 

3



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary that owns
(directly or indirectly) no material assets other than Equity Interests (or
Equity Interests and debt interests) of one or more (a) CFCs or (b) other
Foreign Subsidiary Holding Companies.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Guarantor” means any subsidiary of Borrower that enters into a Guaranty.

“Guaranty” means a guaranty with respect to the Secured Obligations, in form and
substance satisfactory to Agent.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business ),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) equity securities of
any Person subject to repurchase or redemption other than at the sole option of
such Person, (e) “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature arising out of purchase and sale contracts,
(f) non-contingent obligations to reimburse any bank or Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument, and (g) all Contingent Obligations.

“Initial Facility Charge” means a charge of $375,000.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Only Extension Condition” means satisfaction of each of the following
events: (a) no default or Event of Default shall have occurred and be continuing
and (b) Performance Milestone I and Performance Milestone II shall have been
met.

“Investment” means any beneficial ownership (including stock, partnership
interests, limited liability company interests or other securities) of or in any
Person, or any loan, advance or capital contribution to any Person or the
acquisition of any capital asset of another Person not in the ordinary course of
Borrower’s business.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary (other than Excluded Subsidiaries
and the MSC Subsidiary), a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit G.

“License” means any Copyright License, Patent License, Trademark License or
other Intellectual Property license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, any Joinder Agreements, all UCC
Financing Statements, the Guaranty (if any) and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

 

4



--------------------------------------------------------------------------------

“Loan Party” means Borrower or any Guarantor.

“Market Capitalization” means, for any given date of determination, an amount
equal to (a) the average of the daily volume weighted average price of
Borrower’s common stock as reported for each of the five (5) trading days
preceding such date of determination (it being understood that a “trading day”
shall mean a day on which shares of Borrower’s common stock trade on the NASDAQ
(or, if the primary listing of such common stock is on another exchange, on such
other exchange) in an ordinary trading session) multiplied by (b) the total
number of issued and outstanding shares of Borrower’s common stock that are
issued and outstanding on the date of the determination and listed on the NASDAQ
(or, if the primary listing of such common stock is on another exchange, on such
other exchange), subject to appropriate adjustment for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lenders to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Material Intellectual Property” means all Intellectual Property the loss of
which could reasonably be expected to have a Material Adverse Effect, provided
that, for the avoidance of doubt, Intellectual Property related to SER109, 287,
301, and 401, including any indication that Borrower is pursuing as of the
Closing Date.

“Maximum Term Loan Amount” means Fifty Million Dollars ($50,000,000.00).

“MSC Investment Conditions” means that Borrower maintains Unrestricted Cash in
an amount equal to or greater than 110% of the aggregate outstanding Secured
Obligations (inclusive of any Prepayment Charge and End of Term Charge that
would be due and owing if the outstanding Loans were prepaid at the time of
measurement).

“MSC Subsidiary” means Seres Therapeutics Securities Corporation, a wholly-owned
Subsidiary incorporated in the Commonwealth of Massachusetts or the State of
Delaware for the purpose of holding Investments as a Massachusetts security
corporation under 830 CMR 63.38B.1 of the Massachusetts tax code and applicable
regulations (as the same may be amended, modified or replaced from time to
time).

“Non-Disclosure Agreement” means that certain Non-Disclosure
Agreement/Confidentiality Agreement by and between Borrower and Agent dated as
of August 14, 2019.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Organizational Documents” means with respect to any Person, such Person’s
Charter, and (a) if such Person is a corporation, its bylaws, (b) if such Person
is a limited liability company, its limited liability company agreement (or
similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

5



--------------------------------------------------------------------------------

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Performance Milestone I” means no later than June 30, 2020, Borrower shall have
announced that Borrower’s Phase 3 ECOSPOR III trial has achieved the
protocol-specified primary efficacy endpoint of statistically significant
improvement in recurrence of C. difficile infection up to 8 weeks after
treatment, which supports the filing of a Biologics License Application with the
FDA seeking regulatory approval of a Product for the treatment of C. difficile
infection as the next clinical step.

“Performance Milestone II” means no later than October 31, 2020 (or, if
(i) Performance Milestone I has been achieved or (ii) Borrower maintains
Unrestricted Cash in an amount not less than $20,000,000 at all times from
October 31, 2020 until the earlier of (x) December 31, 2020 or (y) the date this
Performance Milestone II is met, no later than December 31, 2020), Borrower
shall have announced that Borrower’s Phase 2b ECORESET trial has achieved the
protocol-specified primary efficacy endpoint of a statistically significant
improvement in clinical remission after 10 weeks of induction dosing and
demonstrates an approvable safety profile, which together shall be sufficient to
qualify as “pivotal” data for one of two pivotal studies necessary for the
filing of the Biologics License Application to the FDA seeking regulatory
approval of a Product for the treatment of mild-to-moderate ulcerative colitis.

“Permitted Acquisition” means any acquisition (including without limitation by
way of merger or in-licensing arrangement by Borrower of all or substantially
all of the assets of another Person, or of a division or line of business of
another Person, or capital stock of another Person, which is conducted in
accordance with the following requirements:

(a) such acquisition is of a business or Person engaged in a line of business
substantially related to that of Borrower or its Subsidiaries;

(b) if such acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and Borrower shall comply, or cause such Subsidiary to comply, with
Section 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with Borrower being the surviving entity);

(c) if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;

(d) Borrower shall have delivered to Lenders not less than seven (7) nor more
than twenty (20) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information, copies of
all material documents relating to such acquisition, and historical financial
statements for such acquired entity, division or line of business (to the extent
applicable), in each case in form reasonably satisfactory to Lenders and
demonstrating compliance with the covenants set forth in Section 7.19 hereof on
a pro forma basis as if the acquisition occurred on the first day of the most
recent measurement period;

(e) both immediately before and after such acquisition no default or Event of
Default shall have occurred and be continuing; and

(f) the sum of the purchase price of such proposed new acquisition, computed on
the basis of total acquisition consideration paid or incurred, or to be paid or
incurred, by Borrower with respect thereto, including any contingent or deferred
acquisition consideration, and including the amount of Permitted Indebtedness
assumed or to which such assets, businesses or business or ownership interest or
shares, or any Person so acquired, is subject, shall not be greater than (i)
$2,500,000 in cash for any single acquisition or group of related acquisitions
or (ii) $5,000,000 in for all such acquisitions during the term of this
Agreement; provided that acquisition consideration funded by proceeds from the
sale and issuance of Borrower’s Equity Interests in a transaction not resulting
in a Change in Control, which sale and issuance has a primary purpose to fund
such acquisition, and which sale and issuance is consummated substantially
contemporaneously with (and in any event, prior to, but no more fifteen
(15) days prior to) the consummation of such acquisition, shall be disregarded
in determining compliance with this clause (f), provided further, that for any
acquisition in which the consideration consists solely of Equity Interests of
Borrower, the value of such Equity Interests shall be disregarded in determining
compliance with this clause (f).

 

6



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of Borrower) purchased by Borrower in connection with the
issuance of any Permitted Convertible Debt.

“Permitted Convertible Debt” means Indebtedness that is convertible into a fixed
number (subject to customary anti-dilution adjustments, “make-whole” increases
and other customary changes thereto) of shares of common stock of Borrower (or
other securities or property following a merger event or other change of the
common stock of Borrower), cash or any combination thereof (with the amount of
such cash or such combination determined by reference to the market price of
such common stock or such other securities); provided that such Indebtedness
shall (a) not require any scheduled amortization or otherwise required payment
of principal prior to, or have a scheduled maturity date, earlier than, one
hundred eighty (180) days after the Term Loan Maturity Date, (b) be unsecured,
(c) not be guaranteed by any Subsidiary of Borrower that is not also a Loan
Party, and (d) shall be Indebtedness of Seres Therapeutics, Inc. and not any
Subsidiary thereof.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of any Lender or Agent arising under this
Agreement or any other Loan Document;

(b) Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;

(c) Indebtedness of up to $500,000 outstanding at any time secured by a Lien
described in clause (g) of the defined term “Permitted Liens”, provided such
Indebtedness does not exceed the cost of the Equipment or software or other
intellectual property financed with such Indebtedness;

(d) (i) Indebtedness to trade creditors incurred in the ordinary course of
business and (ii) Indebtedness incurred in the ordinary course of business with
corporate credit cards in an aggregate amount not to exceed $500,000 outstanding
at any time;

(e) Indebtedness that also constitutes a Permitted Investment or is secured by a
Permitted Lien;

(f) Subordinated Indebtedness;

(g) reimbursement obligations in connection with letters of credit that are
secured by Cash and issued on behalf of Borrower or a Subsidiary in an amount
not to exceed $3,000,000 at any time outstanding;

(h) intercompany Indebtedness as long as each of the Subsidiary obligor and the
Subsidiary obligee under such Indebtedness is a Subsidiary that has executed a
Joinder Agreement, or other intercompany Indebtedness resulting from a Permitted
Investment in accordance with clause (j) of the defined term “Permitted
Investments”;

(i) Permitted Convertible Debt in an aggregate principal amount not to exceed
$150,000,000 at any one time outstanding;

(j) other unsecured Indebtedness in an amount not to exceed $1,000,000 at any
time outstanding; and

(k) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or the
applicable Subsidiary, as the case may be, and subject to any limitations on
aggregate amount of such Indebtedness.

 

7



--------------------------------------------------------------------------------

“Permitted Investment” means:

(a) Investments existing on the Closing Date which are disclosed in Schedule 1B;

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Services, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Services,
(iii) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
(iv) money market accounts, and (v) Investments pursuant to the investment
policy that has been provided to the Agent prior to the Closing Date or any
investment policy that has been approved by the Agent;

(c) repurchases of stock of Borrower from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $500,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or could exist after giving effect to the repurchases;

(d) Investments accepted in connection with Permitted Transfers;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this clause (f) shall not apply
to Investments of any Loan Party in any Subsidiary of a Loan Party;

(g) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board;

(h) Investments consisting of travel advances in the ordinary course of
business;

(i) Investments in newly-formed Domestic Subsidiaries, provided that each such
Domestic Subsidiary enters into a Joinder Agreement promptly after its formation
and executes such other documents as shall be reasonably requested by Agent;

(j) Investments in Foreign Subsidiaries not to exceed $500,000 per fiscal year;

(k) joint ventures or strategic alliances in the ordinary course of business
consisting of the licensing of technology, the development of technology or the
providing of technical support as permitted hereunder, provided that cash
Investments (if any) by Borrower or the applicable Subsidiary do not exceed
$500,000 in the aggregate in any fiscal year;

(l) Investments in the MSC Subsidiary, so long as an Event of Default does not
exist at the time of such Investment and would not exist after giving effect to
such Investment and provided that Borrower is, at all times, in compliance with
the MSC Investment Conditions;

(m) Investments constituting Permitted Acquisitions;

(n) Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms;
and

(o) additional Investments that do not exceed $1,000,000 in the aggregate.

 

8



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) Liens in favor of Agent;

(b) Liens existing on the Closing Date which are disclosed in Schedule 1C;

(c) Liens for taxes, fees, assessments or other governmental charges or levies,
either not yet delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP;

(d) Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of business and imposed without action of such parties; provided, that
the payment thereof is not yet required;

(e) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

(f) the following deposits, to the extent made in the ordinary course of
business: deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(g) Liens on Equipment or software or other intellectual property constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (c) of “Permitted Indebtedness”;

(h) Liens incurred in connection with Subordinated Indebtedness;

(i) leasehold interests in leases or subleases and licenses (other than with
respect to Intellectual Property) granted in the ordinary course of business and
not interfering in any material respect with the business of the licensor;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(k) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(l) statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms or securities intermediaries to cover fees, similar expenses
and charges;

(m) easements, servitudes, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the value or marketability
of the related property;

(n) licenses and other arrangements for the use of Intellectual Property
permitted hereunder;

(o) (i) Liens on Cash securing obligations permitted under clause (g) of the
definition of Permitted Indebtedness and (ii) security deposits in connection
with real property leases, the combination of (i) and (ii) in an aggregate
amount not to exceed $3,000,000 at any time; and

 

9



--------------------------------------------------------------------------------

(p) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clause (b) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

“Permitted Transfers” means:

(a) sales of Inventory in the ordinary course of business;

(b) (i) licenses, obligations and other rights and arrangements pursuant to the
Collaboration and License Agreement, dated January 9, 2016, by and between
Nestec Ltd. and Borrower, as amended, restated or modified from time to time,
(ii) licenses, obligations and other rights and arrangements granted pursuant to
the Research and Collaboration and Option Agreement, dated March 11, 2019, by
and between MedImmune, LLC and Borrower, as amended, restated or modified form
time to time, (iii) non-exclusive licenses and similar arrangements for the use
of Intellectual Property in the ordinary course of business, and (iv) exclusive
licenses, entered into on an arms’ length basis, and which do not result in
legal transfer of the licensed property, provided that such licenses are either
(A) licenses of Intellectual Property which are exclusive with respect to
geography only as to specific geographic territories or countries outside of the
United States, or (B) a license of Intellectual Property which may be exclusive
with respect to geography worldwide, including the United States, or just the
United States, provided further that any exclusive license on the terms set
forth in clause (B) shall be a “Permitted Transfer” only if following the entry
into such license Borrower maintains Unrestricted Cash in an amount of at least
105% of the Secured Obligations at all times;

(c) dispositions of worn-out, obsolete or surplus Equipment at fair market value
in the ordinary course of business;

(d) use of Cash in the ordinary course of business or as otherwise permitted
herein;

(e) sale of stock or other shares in the ordinary course of business;

(f) transfers constituting the making of Permitted Investments, or the granting
of Permitted Liens; and

(g) other transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of Borrower) and/or cash (in an amount
determined by reference to the price of such common stock) sold by Borrower
substantially concurrently with any purchase by Borrower of a related Permitted
Bond Hedge Transaction.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Borrower and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

“Products” means all products, software, service offerings, technical data or
technology currently being designed, manufactured or sold by Borrower or any of
its Subsidiaries or which Borrower or any of its Subsidiaries intends to sell,
license, or distribute in the future including any products or service offerings
under development, collectively, together with all products, software, service
offerings, technical data or technology that have been sold, licensed or
distributed by Borrower since formation.

 

10



--------------------------------------------------------------------------------

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Redemption Conditions” means, with respect to any redemption by Borrower of any
Permitted Convertible Debt, satisfaction of each of the following events: (a) no
Default or Event of Default shall exist or result therefrom, and (b) both
immediately before and at all times after such redemption, Borrower’s
Unrestricted Cash shall be no less than 150% of the outstanding Secured
Obligations.

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loan Advances then
outstanding.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SBA Funding Date” means each date on which a Lender which is an SBIC funds any
portion of the Loan, which such date can only occur upon the confirmation by
Borrower in its sole discretion that on such date it meets the requirements
under Addendum 2.

“Secured Obligations” means each Borrower’s obligations under this Agreement and
any Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion and subject to a subordination agreement in form and
substance satisfactory to Agent in its reasonable discretion.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, directly or
indirectly. If not otherwise specified, a Subsidiary shall mean a direct or
indirect Subsidiary of Borrower, including each entity listed on Schedule 5.14
hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

“Term Loan Advance” means an Advance pursuant to Section 2.1(a)

“Term Loan Interest Rate” means, for any day, a per annum rate of interest equal
to the greater of (i) the prime rate as reported in The Wall Street Journal,
plus 4.40%, and (ii) 9.65%.

“Term Loan Maturity Date” means November 1, 2023; provided that if such day is
not a Business Day, the Term Loan Maturity Date shall be the immediately
preceding Business Day.

 

11



--------------------------------------------------------------------------------

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche III” means the advances pursuant to Section 2.1(a)(iii).

“Tranche III Facility Charge” means one percent (1.0%) of the principal amount
of any Advance pursuant to Tranche III, which is payable to Lenders in
accordance with Section 4.2(d).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Unrestricted Cash” means unrestricted Cash of Borrower maintained in Deposit
Accounts or other accounts in Borrower’s name subject to an Account Control
Agreement in favor of Agent, subject to any post-closing period provided under
this Agreement to deliver Account Control Agreements.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

1.1 Certain Additional Defined Terms. The following terms are defined in the
Sections or subsections referenced opposite such terms:

 

Defined Term

  

Section

“Agent”

   Preamble

“Assignee”

   11.13

“Borrower”

   Preamble

“Claims”

   11.10

“Collateral”

   3.1

“Confidential Information”

   11.12

“End of Term Charge”

   2.5

“Event of Default”

   9

“Financial Statements”

   7.1

“Lender”

   Preamble

“Maximum Rate”

   2.2

“Prepayment Charge”

   2.4

“Publicity Materials”

   11.18

“Register”

   11.7

“Rights to Payment”

   1.1

“SBA”

   7.16

“SBIC”

   7.16

“SBIC Act”

   7.16

 

12



--------------------------------------------------------------------------------

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC. For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. For the avoidance
of doubt, and without limitation of the foregoing, Permitted Convertible Debt
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof.

SECTION 2

THE LOAN

2.1 Term Loan Advances.

(a) Term Commitment.

(i) Tranche I. Subject to the terms and conditions of this Agreement, (A) on the
Closing Date, Lenders shall severally (and not jointly) make, and Borrower
agrees to draw, a Term Loan Advance of $15,000,000, and (B) at any time prior to
March 15, 2020, Borrower may request and Lenders shall severally (and not
jointly) make, additional Term Loan Advances, in minimum increments of
$5,000,000 (or if less than $5,000,000 the remaining amount of Term Loan
Advances available to be drawn pursuant to this Section 2.1(a)(i)), provided
that the aggregate principal amount of the Term Loan Advances made pursuant to
this Section 2.1(a)(i) shall not exceed $25,000,000.

 

13



--------------------------------------------------------------------------------

(ii) Tranche II. Subject to the terms and conditions of this Agreement and
satisfaction of Performance Milestone II, on or prior to March 15, 2021,
Borrower may request, and Lenders shall severally (and not jointly) make, an
additional Term Loan Advance of $12,500,000.

(iii) Tranche III. Subject to the terms and conditions of this Agreement and
future approval by Lenders’ investment committee to support the in-licensing or
acquisition of assets by Borrower or other strategic initiatives of Borrower, on
or prior to June 30, 2021, Borrower may request, and Lenders shall severally
(and not jointly) make, one or more additional Term Loan Advances in minimum
increments of $5,000,000 (or if less than $5,000,000 the remaining amount of
Term Loan Advances available to be drawn pursuant to this Section 2.1(a)(i)) in
an aggregate principal amount up to $12,500,000.

The aggregate outstanding Term Loan Advances shall not exceed the Maximum Term
Loan Amount. Each Term Loan Advance of each Lender shall not exceed its
respective Term Commitment.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request to Agent at least three (3) Business Days
before the Advance Date, other than the Term Loan Advance to be made on the
Closing Date, which shall be at least one (1) Business Day before the Advance
Date. Lenders shall fund the Term Loan Advance in the manner requested by the
Advance Request provided that each of the conditions precedent to such Term Loan
Advance is satisfied as of the requested Advance Date.

(c) Interest. The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the “prime rate” as reported in the Wall Street Journal changes from time to
time.

(d) Payment. Borrower shall pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the Advance Date
continuing until the Amortization Date. Borrower shall repay the aggregate
principal balance of the Term Loan Advances that is outstanding on the day
immediately preceding the Amortization Date, in equal monthly installments of
principal and interest (mortgage style) beginning on the Amortization Date and
continuing on the first Business Day of each month thereafter until the Secured
Obligations (other than inchoate indemnity obligations) are repaid, provided
that if the Term Loan Interest Rate is adjusted in accordance with its terms, or
the Amortization Date is extended, the amount of each subsequent monthly
installment shall be recalculated. The entire principal balance of the Term Loan
Advances and all accrued but unpaid interest hereunder, shall be due and payable
on the Term Loan Maturity Date. Borrower shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. If a payment hereunder becomes due and payable on a day
that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day. Agent, for the benefit of Lenders, shall initiate debit
entries to Borrower’s account as authorized on the ACH Authorization (i) on each
payment date of all periodic obligations payable to Lenders under each Term Loan
Advance and (ii) out-of-pocket legal fees and costs incurred by Agent or Lenders
in connection with Section 11.11 of this Agreement; provided that, with respect
to clause (i) above, in the event that Agent informs Borrower that Agent shall
not initiate a debit entry to Borrower’s account for a certain amount of the
periodic obligations due on a specific payment date, Borrower shall pay to
Agent, for the benefit of Lenders, such amount of periodic obligations in full
in immediately available funds on such payment date; provided, further, that,
with respect to clause (i) above, if Agent informs Borrower that Agent shall not
initiate a debit entry as described above later than the date that is three
(3) Business Days prior to such payment date, Borrower shall pay to Agent, for
the ratable benefit of Lenders, such amount of periodic obligations in full in
immediately available funds on the date that is three (3) Business Days after
the date on which Agent notifies Borrower thereof; provided, further, that, with
respect to clause (ii) above, in the event that Agent informs Borrower that
Agent shall not initiate a debit entry to Borrower’s account for specified
out-of-pocket legal fees and costs incurred by Agent or Lenders, Borrower shall
pay to Agent such amount in full in immediately available funds within three
(3) Business Days.

 

14



--------------------------------------------------------------------------------

2.2 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lenders an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lenders’ accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, other than due to a failure of any ACH debit due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay,
an amount equal to four percent (4%) of the past due amount shall be payable on
demand. In addition, upon the occurrence and during the continuation of an Event
of Default hereunder, all Secured Obligations, including principal, interest,
compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in Section 2.1(c), plus four percent (4%) per
annum. In the event any interest is not paid when due hereunder, delinquent
interest shall be added to principal and shall bear interest on interest,
compounded at the rate set forth in Section 2.1(c) or this Section 2.3, as
applicable.

2.4 Prepayment. At its option, Borrower may at any time prepay all or a portion
of the outstanding Advances by paying the entire principal balance (or such
portion thereof), all accrued and unpaid interest thereon, together with a
prepayment charge equal to the following percentage of the principal amount of
the Advance being prepaid: for any prepayment of an Advance on or prior to the
one year anniversary of the Closing Date, 3.0%; after the one-year anniversary
of the Closing Date, through the two-year anniversary of the Closing Date, 2.0%;
and after the two-year anniversary of the Closing Date, 1.0% (each, a
“Prepayment Charge”). Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lenders agree to waive the Prepayment Charge if Agent and Lenders or their
respective Affiliates (in their sole and absolute discretion) agree in writing
to refinance the Advances prior to the Term Loan Maturity Date. Any amounts paid
under this Section shall be applied by Agent to the then unpaid amount of any
Secured Obligations (including principal and interest) pro rata to all scheduled
amounts owed. For the avoidance of doubt, if a payment hereunder becomes due and
payable on a day that is not a Business Day, the due date thereof shall be the
immediately preceding Business Day.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, or
(iii) the date that the Secured Obligations become due and payable in full
pursuant to the terms of this Agreement, Borrower shall pay Lenders a charge of
4.85% of the aggregate original principal amount of the Term Loan Advances made
hereunder (the “End of Term Charge”). Notwithstanding the required payment date
of such End of Term Charge, the applicable pro rata portion of the End of Term
Charge shall be deemed earned by Lenders on the date the applicable Term Loan
Advance is made. For the avoidance of doubt, if a payment hereunder becomes due
and payable on a day that is not a Business Day, the due date thereof shall be
the immediately preceding Business Day.

 

15



--------------------------------------------------------------------------------

2.6 Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loan Advances shall be made pro rata according
to the Term Commitments of the relevant Lenders.

2.7 Taxes; Increased Costs. Borrower, Agent and Lenders each hereby agree to the
terms and conditions set forth on Addendum 1 attached hereto.

2.8 Treatment of Prepayment Charge and End of Term Charge. Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date. The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means. Each Loan Party expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration. Borrower agrees (to
the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between Lenders and Borrower giving
specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; and (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that its agreement to pay each of the Prepayment Charge and the End
of Term Charge to Lenders as herein described was on the Closing Date and
continues to be a material inducement to Lenders to provide the Term Loan
Advances.

SECTION 3

SECURITY INTEREST

3.1 Grant of Security Interest. As security for the prompt and complete payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Borrower grants to Agent a security interest in all of Borrower’s
right, title, and interest in, to and under all of Borrower’s personal property
and other assets including without limitation the following (except as set forth
herein) whether now owned or hereafter acquired (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles, (e) Inventory; (f) Investment Property; (g) Deposit Accounts;
(h) Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2 Excluded Collateral. Notwithstanding the broad grant of the security
interest set forth in Section 3.1, above, the Collateral shall not include
(a) any Intellectual Property, (b) more than 65% of the presently existing and
hereafter arising issued and outstanding Equity Interests owned by Borrower of
any Foreign Subsidiary or Foreign Subsidiary Holding Company which Equity
Interests entitle the holder thereof to vote for directors or any other matter,
(c) nonassignable licenses or contracts, including without limitation any
licenses described in clause (b) of the defined term “Permitted Transfers”,
which by their terms require the consent of the licensor thereof or another
party (but only to the extent such prohibition on transfer is enforceable under
applicable law, including, without limitation, Sections 9406, 9407 and 9408 of
the UCC), provided further, that upon the termination of such prohibition or
such consent being provided with respect to any license or contract, such
license or contract shall automatically be included in the Collateral,
(d) property for which the granting of a security interest therein is

 

16



--------------------------------------------------------------------------------

contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically be included in the
Collateral; (e) any Excluded Accounts; and (f) any cash collateral deposit
subject to a Permitted Lien hereunder, if the grant of a security interest with
respect to such property pursuant to this Agreement would be prohibited by the
agreement creating such Permitted Lien or would otherwise constitute a default
thereunder or create a right of termination a party thereto (other than
Borrower), provided that upon the termination and release of such cash
collateral, such property shall automatically be included in the Collateral.

SECTION 4

CONDITIONS PRECEDENT TO LOAN

The obligations of Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a) duly executed copies of the Loan Documents, (except to the extent permitted
to be delivered post-closing in accordance with Section 4.4) Account Control
Agreements, and all other documents and instruments reasonably required by Agent
to effectuate the transactions contemplated hereby or to create and perfect the
Liens of Agent with respect to all Collateral., in all cases in form and
substance reasonably acceptable to Agent;

(b) a legal opinion of Borrower’s counsel in form and substance reasonably
acceptable to Agent;

(c) a copy of resolutions of Borrower’s Board evidencing approval of the Loan
and other transactions evidenced by the Loan Documents, certified by an officer
of Borrower;

(d) copies of the Charter of Borrower, certified by the Secretary of State of
the applicable jurisdiction of organization and the other Organizational
Documents, as amended through the Closing Date, of Borrower certified by an
officer of Borrower;

(e) certificates of good standing for Borrower from the applicable jurisdiction
of organization and similar certificates from all other jurisdiction in which
Borrower does business and where the failure to be qualified could have a
Material Adverse Effect;

(f) payment of the Due Diligence Fee, Initial Facility Charge and reimbursement
of Agent’s and Lenders’ current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the initial Advance;

(g) all certificates of insurance, endorsements, and copies of each insurance
policy required pursuant to Section 6.2; and

(h) such other documents as Agent may reasonably request.

4.2 All Advances. On each Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

17



--------------------------------------------------------------------------------

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) With respect to any Advance pursuant to Tranche III, Borrower shall have
paid the Tranche III Facility Charge.

(e) With respect to any Advance pursuant to Tranche III, Lenders’ investment
committee shall have approved the requested Advances, as contemplated by
Section 2.1(a)(iii).

Each Advance Request shall be deemed to constitute a representation and warranty
by Borrower on the relevant Advance Date as to the matters specified in
subsections (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that could (or could, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

4.4 Post-Closing Deliveries. Borrower shall:

(a) deliver to Agent, in form and substance satisfactory to Agent, an Account
Control Agreement with respect to Borrower’s Deposit Accounts maintained with
Bank of America within thirty (30) days of the Closing Date (or such longer
period as the Agent may agree in its sole discretion); and

(b) use its commercially reasonable efforts to deliver to Agent, in form and
substance satisfactory to Agent, a landlord waivers with respect to Borrower’s
leased location at 200 Sidney Street, Cambridge, MA 02139.

SECTION 5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that:

5.1 Organizational Status. Borrower is duly organized, legally existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, limited liability company or partnership, as
the case may be, in all jurisdictions in which the nature of its business or
location of its properties require such qualifications and where the failure to
be qualified could reasonably be expected to have a Material Adverse Effect.
Borrower’s present name, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit B, as may be updated by Borrower
in a written notice (including any Compliance Certificate) provided to Agent
after the Closing Date in accordance with this Agreement (including in any
Compliance Certificate).

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents to which it is a party, (i) have been duly
authorized by all necessary action in accordance with Borrower’s Organizational
Documents and applicable law, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens, (iii) do not
violate (A) any provisions of Borrower’s Organizational Documents, or (B) any,
law, regulation, order, injunction, judgment, decree or writ to which Borrower
is subject in any material respect, and (iv) do not violate any material
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents on behalf of Borrower are duly authorized to do so.

 

18



--------------------------------------------------------------------------------

5.4 Material Adverse Effect. No Material Adverse Effect has occurred and is
continuing, and Borrower is not aware of any event or circumstance that is
likely to occur that is reasonably expected to result in a Material Adverse
Effect.

5.5 Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.

5.6 Laws.

(a) Neither Borrower nor any of its Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. Borrower is not in
default under (i) any provision of any agreement or instrument evidencing
material Indebtedness in any material respect, or (ii) any other agreement to
which it is a party or by which it is bound that is reasonably expected to
result in a Material Adverse Effect

(b) Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary to continue their respective businesses as
currently conducted.

(c) None of Borrower, any of its Subsidiaries, or, to the knowledge of Borrower,
any of Borrower’s or its Subsidiaries’ Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower, any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement shall be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains, or shall
contain, any material misstatement of fact or, when taken together with all
other such information or documents, omitted, omits or shall omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or shall be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by a Borrower to Agent,
whether

 

19



--------------------------------------------------------------------------------

prior to or after the Closing Date, shall be (i) provided in good faith and
based on the most current data and information available to Borrower, and
(ii) the most current of such projections provided to Borrower’s Board (it being
understood that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts, that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, that no assurance is given that any
particular projections will be realized, and that actual results during the
period or periods covered by such projections and forecasts may differ from the
projected or forecasted results).

5.8 Tax Matters. Except as set forth on Schedule 5.8, (a) Borrower and its
Subsidiaries have filed all federal and state income Tax returns and other
material Tax returns that they are required to file, (b) Borrower and its
Subsidiaries have duly paid all federal and state income Taxes and other
material Taxes or installments thereof that they are required to pay, except
Taxes being contested in good faith by appropriate proceedings and for which
Borrower and its Subsidiaries maintain adequate reserves in accordance with
GAAP, and (c) to the best of Borrower’s knowledge, no proposed or pending Tax
assessments, deficiencies, audits or other proceedings with respect to Borrower
or any Subsidiary have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.9 Intellectual Property Claims. Except for Permitted Liens, Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to Borrower’s business. Except as described on Schedule 5.11, each of
the material Copyrights, Trademarks and Patents is valid and enforceable, no
material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and, to Borrower’s knowledge, no claim has
been made to Borrower that any material part of the Intellectual Property
violates the rights of any third party. Exhibit C is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in breach
of, nor has Borrower failed to perform any obligations under, any of the
foregoing contracts, licenses or agreements, except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in breach thereof or has failed to perform any
obligations thereunder, except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

5.10 Intellectual Property.

(a) Borrower has all material rights with respect to Intellectual Property
necessary or material in the operation or conduct of Borrower’s business as
currently conducted and proposed to be conducted by Borrower. Without limiting
the generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC or restrictions
that are permitted hereunder, Borrower has the right, to the extent required to
operate Borrower’s business, to freely transfer, license or assign Intellectual
Property owned by Borrower and necessary or material in the operation or conduct
of Borrower’s business as currently conducted and proposed to be conducted by
Borrower, without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party.
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Products except customary covenants in license
agreements, joint venture or strategic alliances (to the extent such joint
ventures or strategic alliances are Permitted Investments) and equipment leases
where Borrower is the licensee or lessee.

(b) No material software or other material materials used by Borrower or any of
its Subsidiaries (or used in any Products or any Subsidiaries’ products) are
subject to an open-source or similar license (including but not limited to the
General Public License, Lesser General Public License, Mozilla Public License,
or Affero License) in a manner that would cause such software or other materials
to have to be (i) distributed to third parties at no charge or a minimal charge
(royalty-free basis); (ii) licensed to third parties to modify, make derivative
works based on, decompile, disassemble, or reverse engineer; or (iii) used in a
manner that does could require disclosure or distribution in source code form.

 

20



--------------------------------------------------------------------------------

5.11 Products. Except as set forth on Schedule 5.11, no material Intellectual
Property owned by Borrower or Product has been or is subject to any actual or,
to the knowledge of Borrower, threatened litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any manner Borrower’s use, transfer
or licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Products. Borrower has not received any written notice
or claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any material Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to Borrower’s knowledge, is there a reasonable basis for any such claim. To
Borrower’s knowledge, neither Borrower’s use of its material Intellectual
Property nor the production and sale of Products materially infringes the
Intellectual Property or other rights of others.

5.12 Financial Accounts. Exhibit D, as may be updated by Borrower in a written
notice provided to Agent after the Closing Date, is a true, correct and complete
list of (a) all banks and other financial institutions at which Borrower or any
Subsidiary maintains Deposit Accounts and (b) all institutions at which Borrower
or any Subsidiary maintains an account holding Investment Property, and such
exhibit correctly identifies the name, address and telephone number of each bank
or other institution, the name in which the account is held, a description of
the purpose of the account, and the complete account number therefor.

5.13 Employee Loans. Other than loans constituting Permitted Investments,
Borrower has no outstanding loans to any employee, officer or director of
Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

SECTION 6

INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance covering Borrower and each of its Subsidiaries, on
an occurrence form, against risks customarily insured against in Borrower’s line
of business. Such risks shall include the risks of bodily injury, including
death, property damage, personal injury, advertising injury, and contractual
liability per the terms of the indemnification agreement found in Section 6.3.
Borrower shall maintain a minimum of $2,000,000 of commercial general liability
insurance for each occurrence. Borrower maintains and shall continue to maintain
a minimum of $2,000,000 of directors’ and officers’ insurance for each
occurrence and $5,000,000 in the aggregate. So long as there any Secured
Obligations outstanding, Borrower shall maintain insurance upon the business and
assets of Borrower and its Subsidiaries, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. . If Borrower fails to obtain the insurance called
for by this Section 6.1 or fails to pay any premium thereon or fails to pay any
other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Agent
may obtain such insurance or make such payment, and all amounts so paid by Agent
are immediately due and payable, bearing interest at the then highest rate
applicable to the Secured Obligations, and secured by the Collateral. Agent will
make reasonable efforts to provide Borrower with notice of Agent obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Agent are deemed an agreement to make similar payments in the future
or Agent’s waiver of any Event of Default.

 

21



--------------------------------------------------------------------------------

6.2 Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence compliance with its insurance obligations in Section 6.1 and the
obligations contained in this Section 6.2. Borrower’s insurance certificate
shall reflect Agent (shown as “Hercules Capital, Inc., as Agent, and its
successors and/or assigns”) as an additional insured for commercial general
liability, and a lenders loss payable for property insurance and additional
insured for liability insurance for any future insurance that Borrower may
acquire from such insurer. Attached to the certificates of insurance will be
additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance. All certificates of
insurance shall provide for a minimum of thirty (30) days’ advance written
notice to Agent of cancellation (other than cancellation for non-payment of
premiums, for which ten (10) days’ advance written notice shall be sufficient)
or any other change adverse to Agent’s interests. Any failure of Agent to
scrutinize such insurance certificates for compliance is not a waiver of any of
Agent’s rights, all of which are reserved. Upon Agent’s reasonable request,
Borrower shall provide Agent with copies of each insurance policy, and upon
entering or amending any insurance policy required hereunder, Borrower shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, Lenders and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. This Section 6.3 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim. In no event shall any Indemnified Person be liable on any theory
of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This
Section 6.3 shall survive the repayment of indebtedness under, and otherwise
shall survive the expiration or other termination of, the Loan Agreement, in
each case subject to the applicable statute of limitations.

SECTION 7

COVENANTS

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated basis), including balance sheet
and related statement of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that could reasonably be expected to
have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, (i) except for the absence of footnotes, (ii) subject to
normal year-end adjustments, and (iii) except for certain non-cash items that
are customarily included in quarterly and annual financial statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer or
another authorized executive of Borrower to the effect that they have been
prepared in accordance with GAAP, (i) except for the absence of footnotes, and
(ii) subject to normal year-end adjustments;

 

22



--------------------------------------------------------------------------------

(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, unqualified (other than as to going concern qualification)
audited financial statements as of the end of such year (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Agent, accompanied by any management
report from such accountants;

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit E;

(e) as soon as practicable (and in any event within 30 days) after the end of
each month, a report showing agings of accounts receivable and accounts payable;

(f) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its preferred stock, and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g) promptly following each meeting of the Board, copies of all presentation
materials that Borrower provides to its directors in connection with meetings of
the board of directors, provided that in all cases Borrower may exclude any
information or materials related to executive compensation, confidential
information, any attorney-client privileged information and any information that
would raise a conflict of interest with Agent or Lenders;

(h) financial and business projections promptly following their approval by
Borrower’s Board, and in any event, 60 days after the end of Borrower’s fiscal
year, as well as budgets, operating plans and other financial information
reasonably requested by Agent;

(i) insurance renewal statements, annually or otherwise upon promptly upon
renewal of insurance policies required to be maintained in accordance with
Section 6.1, and

(j) prompt (but in any event no more than 3 Business Days) notice if Borrower or
any Subsidiary has knowledge that Borrower, or any Subsidiary or controlled
Affiliate of Borrower, is listed on the OFAC Lists or (a) is convicted on,
(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering.

Borrower shall not make any change in its (a) accounting policies or reporting
practices (other than as permitted under GAAP or pursuant to applicable
securities laws or regulations of the SEC), or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate, all Financial Statements required to be
delivered pursuant to clauses (a), (b) and (c) above shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com and
kkosofsky@htgc.com, provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: (650) 473-9194, attention Account Manager: Seres Therapeutics, Inc.

Notwithstanding the foregoing, documents required to be delivered hereunder (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower makes such documents or
materials publically available.

 

23



--------------------------------------------------------------------------------

7.2 Management Rights. Borrower shall permit any representative that Agent or
Lenders authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than once per fiscal year. In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice. In addition,
Agent or Lenders shall be entitled at reasonable times and intervals to consult
with and advise the management and officers of Borrower concerning significant
business issues affecting Borrower. Such consultations shall not unreasonably
interfere with Borrower’s business operations. The parties intend that the
rights granted Agent and Lenders shall constitute “management rights” within the
meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or Lenders with respect to any
business issues shall not be deemed to give Agent or any Lender, nor be deemed
an exercise by Agent or any Lender of, control over Borrower’s management or
policies.

7.3 Further Assurances. Borrower shall, and shall cause each other Loan Party
to, from time to time execute, deliver and file, alone or with Agent, any
financing statements, security agreements, collateral assignments, notices,
control agreements, promissory notes or other documents to perfect or give the
highest priority to Agent’s Lien on the Collateral or otherwise evidence Agent’s
rights herein, in each case as reasonably requested by Agent. Borrower shall,
from time to time procure any instruments or documents as may be reasonably
requested by Agent, and take all further action that may be necessary, or that
Agent may reasonably request, to perfect and protect the Liens granted hereby or
pursuant to applicable Loan Documents. In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements (including an indication that the
financing statement covers “all assets or all personal property” of Borrower in
accordance with Section 9-504 of the UCC), without the signature of Borrower,
either in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower. Borrower shall in good faith and in its reasonable commercial
discretion, in each case subject to the terms of this Agreement, protect and
defend its title to the Collateral and Agent’s Lien thereon against all Persons
claiming any interest adverse to Borrower or Agent other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, and shall not permit any
Subsidiary to do so, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except (a) for the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, (b) for purchase money Indebtedness pursuant to
its then applicable payment schedule or with other purchase money Indebtedness
permitted hereunder, (c) for prepayment (i) by any Loan Party or Subsidiary of
intercompany Indebtedness owed to Borrower, or (ii) by any Subsidiary that is
not a Loan Party of intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Loan Party, or (d) as may be permitted under any
Subordination Agreement, (e) as otherwise permitted hereunder or approved in
writing by Agent, and (f) Permitted Indebtedness with the proceeds of other
Permitted Indebtedness.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
Borrower’s common stock), settlement or early termination or cancellation of
(whether in whole or in part and including by netting or set-off) (in each case,
whether in cash, common stock of Borrower or, following a merger event or other
change of the common stock of Borrower, other securities or property), or the
satisfaction of any condition that would permit or require any of the foregoing,
any Permitted Convertible Debt shall not constitute a prepayment of Indebtedness
by Borrower for the purposes of this Section 7.4 provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed with respect to any repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of Borrower’s common stock if the Redemption Conditions are satisfied in
respect of such redemption and at all times after such redemption.

7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from Liens whatsoever (except for Permitted Liens), and shall give Agent prompt
written notice of any legal process that is reasonably likely to result in
damages, expenses or liabilities in excess of $500,000 affecting the Collateral,
the Intellectual Property, such other property or assets, or any Liens thereon,
provided however, that the

 

24



--------------------------------------------------------------------------------

Collateral and such other property and assets may be subject to Permitted Liens
except that there shall be no Liens whatsoever on Intellectual Property.
Borrower shall not agree with any Person other than Agent or Lenders not to
encumber its property other than in connection with Permitted Liens. Borrower
shall not enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of Borrower to create, incur, assume or suffer
to exist any Lien upon any of its property (including Intellectual Property),
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (c) customary restrictions on the assignment of leases, licenses
and other agreements. Borrower shall cause each of its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause each
of its Subsidiaries at all times to keep such Subsidiary’s property and assets
free and clear from Liens whatsoever (except for Permitted Liens), and shall
give Agent prompt written notice of any legal process that is reasonably likely
to result in damages, expenses or liabilities in excess of $500,000.

7.6 Investments. Borrower shall not, directly or indirectly acquire or own, or
make any Investment in or to any Person, nor permit any of its Subsidiaries so
to do, other than Permitted Investments.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any cash payment upon
conversion), or required payment of any principal or premium on (including, for
the avoidance of doubt, in respect of a required repurchase in connection with
the redemption of Permitted Convertible Debt upon satisfaction of a condition
related to the stock price of Borrower’s common stock) or required payment of
any interest with respect to, any Permitted Convertible Debt in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Debt, provided that principal payments in cash (other than cash in lieu of
fractional shares) shall be allowed with respect to any repurchase in connection
with the redemption of Permitted Convertible Debt upon satisfaction of a
condition related to the stock price of Borrower’s common stock only if the
Redemption Conditions are satisfied in respect of such redemption and at all
times after such redemption..

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Borrower’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of cash (in an amount that does not exceed the proceeds received by
Borrower from the substantially concurrent issuance of shares of Borrower’s
common stock and/or Permitted Convertible Debt plus the net cash proceeds, if
any, received by Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, for the avoidance of doubt, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Debt that are so repurchased, exchanged or
converted, Borrower may exercise or unwind or terminate early (whether in cash,
shares or any combination thereof) the portion of the Permitted Bond Hedge
Transactions and Permitted Warrant Transactions, if any, corresponding to such
Permitted Convertible Debt that are so repurchased, exchanged or converted.

7.7 Distributions. Borrower shall not, nor shall it permit any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
repurchases described in clause (c) of the defined term “Permitted Investments”;
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other Equity Interest, except that a Subsidiary of Borrower may pay
dividends or make distributions to Borrower or a Subsidiary of Borrower;
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $500,000 in the
aggregate; or (d) waive, release or forgive any Indebtedness owed by any
employees, officers or directors in excess of $500,000 in the aggregate.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on (including,
for the avoidance of doubt, in respect of a required repurchase in connection
with the redemption of Permitted Convertible Debt upon satisfaction of a
condition related to the stock price of Borrower’s common stock) or required
payment of any interest with respect to, any Permitted Convertible Debt in each
case, in accordance with the terms of the indenture governing such Permitted
Convertible Debt or (ii) the entry into

 

25



--------------------------------------------------------------------------------

(including the payment of premiums in connection therewith) or any required
payment with respect to, or required early unwind or settlement of, any
Permitted Bond Hedge Transaction or Permitted Warrant Transaction, in each case,
in accordance with the terms of the agreement governing such Permitted Bond
Hedge Transaction or Permitted Warrant Transaction.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Borrower’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of cash (in an amount that does not exceed the proceeds received by
Borrower from the substantially concurrent issuance of shares of Borrower’s
common stock and/or Refinancing Convertible Notes plus the net cash proceeds, if
any, received by Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, for the avoidance of doubt, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Debt that are so repurchased, exchanged or
converted, Borrower may exercise or unwind or terminate early (whether in cash,
shares or any combination thereof) the portion of the Permitted Bond Hedge
Transactions and Permitted Warrant Transactions, if any, corresponding to such
Permitted Convertible Debt that are so repurchased, exchanged or converted.

7.8 Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
permit any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets (including Cash).

7.9 Mergers or Acquisitions. Borrower shall not merge or consolidate, nor permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization, other than mergers or consolidations of (a) a Subsidiary which is
not a Loan Party into another Subsidiary or into a Loan Party, or (b) a Loan
Party into another Loan Party (provided that Borrower shall be the surviving
entity in any transaction involving Borrower), or acquire, or permit any of its
Subsidiaries to acquire, in each case including for the avoidance of doubt
through a merger, purchase, in-licensing arrangement or any similar transaction,
all or substantially all of the capital stock or property of another Person,
provided however, that Borrower shall be permitted to enter into Permitted
Acquisitions.

7.10 Taxes. Borrower shall, and shall cause each of its Subsidiaries to, pay
when due all material Taxes of any nature whatsoever now or hereafter imposed or
assessed against Borrower or such Subsidiary or the Collateral or upon
Borrower’s (or such Subsidiary’s) ownership, possession, use, operation or
disposition thereof or upon Borrower’s (or such Subsidiary’s) rents, receipts or
earnings arising therefrom. Borrower shall, and shall cause each of its
Subsidiaries to accurately file on or before the due date therefor (taking into
account proper extensions) all federal and state income Tax returns and other
material Tax returns required to be filed. Notwithstanding the foregoing,
Borrower and its Subsidiaries may contest, in good faith and by appropriate
proceedings diligently conducted, Taxes for which Borrower and its Subsidiaries
maintain adequate reserves in accordance with GAAP.

7.11 Certain Changes. Neither Borrower nor any Subsidiary shall change its
jurisdiction of organization, organizational form or legal name without twenty
(20) days’ prior written notice to Agent. Neither Borrower nor any Subsidiary
shall suffer a Change in Control. Neither Borrower nor any Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Agent; and (ii) such relocation
shall be within the continental United States of America. Neither Borrower nor
any Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
within the United States having an aggregate value of up to $1,500,000 in any
fiscal year, and (z) relocations of Collateral from a location described on
Exhibit B to another location described on Exhibit B) unless (i) it has provided
prompt written notice to Agent, (ii) such relocation is within the continental
United States of America and, (iii) if such relocation is to a third party
bailee, it has used commercially reasonable efforts to deliver a bailee
agreement in form and substance reasonably acceptable to Agent.

7.12 Deposit Accounts. Subject to Section 4.4, other than Excluded Accounts,
neither Borrower nor any Subsidiary (other than an Excluded Subsidiary) shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement.

 

26



--------------------------------------------------------------------------------

7.13 Joinder of Subsidiaries; Limitation on Foreign Subsidiaries. Borrower shall
notify Agent of each Subsidiary formed subsequent to the Closing Date and,
within 20 days of formation, shall cause any such Domestic Subsidiary (other
than an Excluded Subsidiary) to execute and deliver to Agent a Joinder
Agreement, or, if requested by Agent, a Guaranty and appropriate collateral
security documents to secure the obligations pursuant to such Guaranty. Borrower
shall not permit Foreign Subsidiaries to maintain Cash balances in excess of
$500,000 at any time.

7.14 MSC Investment Conditions. At any time that the MSC Subsidiary holds any
Cash, Borrower shall satisfy the MSC Investment Conditions at all times.

7.15 Notification of Event of Default. Borrower shall notify Agent promptly, in
any event within three (3) Business Days, of the occurrence of any Event of
Default.

7.16 SBA Addendum. One or more affiliates of Agent have received a license from
the U.S. Small Business Administration (“SBA”) to extend loans as a small
business investment company (“SBIC”) pursuant to the Small Business Investment
Act of 1958, as amended, and the associated regulations (collectively, the “SBIC
Act”). Portions of the Loan to Borrower may be made by a Lender that is an SBIC.
Addendum 2 to this Agreement outlines various responsibilities of Agent, each
Lender and Borrower associated with a loan made by an SBIC, and such Addendum 2
is hereby incorporated in this Agreement.

7.17 Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general business purposes. The proceeds of the Loans
shall not be used in violation of Anti-Corruption Laws or applicable Sanctions.

7.18 Compliance with Laws.

(a) Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain compliance in all material respects with all applicable laws, rules or
regulations, and shall, or cause its Subsidiaries to, obtain and maintain all
required governmental authorizations, approvals, licenses, franchises, permits
or registrations reasonably necessary in connection with the conduct of
Borrower’s business. Borrower shall not become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation X, T and U of
the Federal Reserve Board of Governors).

(b) Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any controlled Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
controlled Affiliate to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

(c) Borrower has implemented and shall maintain in effect policies and
procedures designed to reasonably ensure compliance by Borrower and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Borrower and its Subsidiaries
and their respective officers and employees and to the knowledge Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects

 

27



--------------------------------------------------------------------------------

(d) Neither Borrower nor its Subsidiaries nor any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or any of its Subsidiaries that shall act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds or other transaction contemplated by this Agreement shall
violate Anti-Corruption Laws or applicable Sanctions.

7.19 Financial Covenant – Minimum Cash.

(a) On the earlier of (i) October 31, 2020 (or if Performance Milestone I has
been achieved, December 31, 2020) or (ii) the date of the announcement of Phase
2b ECORESET data and at all times thereafter, Borrower shall maintain
Unrestricted Cash in amounts not less than the applicable amount, determined by
reference to the schedule below:

 

Milestones Achieved

   Minimum Cash Required  

Performance Milestone I achieved;

Performance Milestone II achieved

   $ 0  

Performance Milestone I failed;

Performance Milestone II achieved

   $ 10,000,000  

Performance Milestone I achieved;

Performance Milestone II failed

   $ 12,500,000  

Performance Milestone I failed;

Performance Milestone II failed

   $ 20,000,000  

Notwithstanding the foregoing, for so long as Borrower’s Market Capitalization
is greater than $350,000,000, this Section 7.19(a) shall not apply.

(b) In the event Borrower makes a redemption or other cash payment in respect of
Permitted Convertible Debt subject to satisfaction of the Redemption Conditions,
or enters into a license agreement constituting a Permitted Transfer in
accordance with clause (b)(iv)(B) of the defined term “Permitted Transfer”,
Borrower shall maintain Unrestricted Cash at all times in the amount required by
the defined term “Redemption Conditions” or clause (b)(iv)(B) of the defined
term “Permitted Transfer”, at all times.

7.20 Intellectual Property. Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Intellectual Property in its good faith
business judgment; (ii) promptly advise Agent in writing of material
infringements of its Material Intellectual Property; and (iii) not allow any
Material Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent.

7.21 Transactions with Affiliates. Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary, other than
(a) any equity investments in Borrower by existing investors of Borrower not
constituting a Change of Control, or Subordinated Indebtedness, (b) any
compensation, director indemnification or similar arrangements in the ordinary
course of business of Borrower and as approved by Borrower’s Board, (c) any
intercompany arrangements entered into in the ordinary course of business and
not prohibited hereunder, or (d) any transaction otherwise permitted under this
Article 7.

 

28



--------------------------------------------------------------------------------

SECTION 8

[RESERVED.]

SECTION 9

EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. A Loan Party fails to (a) pay principal or interest on any Loan on
its due date or (b) pay any other Secured Obligations within three (3) Business
Days after the applicable due date; provided, however, that, in each case, an
Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lenders or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2 Covenants. A Loan Party breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among any Loan Party, Agent and Lenders, and
(a) with respect to a default under any covenant under this Agreement other than
the Sections specifically identified in clause (b) hereof, any other Loan
Document or any other agreement between any Loan Party and Agent or Lenders, and
such default continues for more than fifteen (15) Business Days after the
earlier of the date on which (i) Agent or Lenders has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default
(provided that, with respect to a default due to a failure to comply with
Section 7.12 with respect to any new account, Borrower shall be deemed to have
knowledge of the default as of the time such account is opened) or (b) with
respect to a default under any of Sections 4.4, 6, 7.1, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.14, 7.15, 7.17, 7.18, 7.19, 7.20 and 7.21, the occurrence of such
default; or

9.3 Material Adverse Effect. A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that the failure to
achieve Performance Milestone I or Performance Milestone II shall not in and of
itself constitute a Material Adverse Effect under this Section 9.3; or

9.4 Representations. Any representation or warranty made by any Loan Party in
any Loan Document, when taken as a whole, shall have been false or misleading in
any material respect when made or when deemed made; or

9.5 Insolvency. Any Loan Party (i) (A) shall make an assignment for the benefit
of creditors; or (B) shall be unable to pay its debts as they become due; or
(C) shall file a voluntary petition in bankruptcy; or (D) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (E) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of any Loan Party or of all or any
substantial part (i.e. 33-1/3% or more) of the assets or property of any Loan
Party; or (F) shall cease operations of its business as its business has
normally been conducted, or terminate substantially all of its employees; or
(G) any Loan Party or its directors or a majority of the holders of its Equity
Interests shall take any action initiating any of the foregoing actions
described in clauses (A) through (F); or (ii) either (A) forty-five (45) days
shall have expired after the commencement of an involuntary action against any
Loan Party seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of any Loan
Party being stayed; or (B) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (C) any Loan Party shall file any answer admitting or not
contesting the material allegations of a petition filed against such Loan Party
in any such proceedings; or (D) the court in which such proceedings are pending
shall enter a decree or order granting the relief sought in any such
proceedings; or (E) forty-five (45) days shall have expired after the
appointment, without the consent or acquiescence of any Loan Party, of any
trustee, receiver or liquidator of such Loan Party or of all or any part of the
properties of such Loan Party without such appointment being vacated; or

 

29



--------------------------------------------------------------------------------

9.6 Attachments; Judgments. Any portion of any Loan Party’s assets in aggregate
value of $500,000 or more, is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money
(not covered by independent third party insurance as to which liability has not
been rejected by such insurance carrier) individually or in the aggregate, of at
least $500,000, or any Loan Party is enjoined or in any way prevented by court
order from conducting any part of its business; or

9.7 Other Obligations. The occurrence of any default under any agreement or
obligation of any Loan Party involving any Indebtedness in excess of $500,000,
or any early payment is required or unwinding or termination occurs with respect
to any Permitted Bond Hedge Transaction and Permitted Warrant Transaction, or
any condition giving rise to the foregoing is met, in each case, with respect to
which Borrower or its Affiliates is the “defaulting party” under the terms of
such Permitted Bond Hedge Transaction or Permitted Warrant Transaction.

SECTION 10

REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations (including, without
limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act). Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact to: exercisable following the occurrence of an Event of
Default, (i) sign Borrower’s name on any invoice or bill of lading for any
account or drafts against account debtors; (ii) demand, collect, sue, and give
releases to any account debtor for monies due, settle and adjust disputes and
claims about the accounts directly with account debtors, and compromise,
prosecute, or defend any action, claim, case, or proceeding about any Collateral
(including filing a claim or voting a claim in any bankruptcy case in Agent’s or
Borrower’s name, as Agent may elect); (iii) make, settle, and adjust all claims
under Borrower’s insurance policies; (iv) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (v) transfer the Collateral into the name of Agent or a
third party as the UCC permits; and (vi) receive, open and dispose of mail
addressed to Borrower. Borrower hereby appoints Agent as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Agent’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Secured
Obligations have been satisfied in full and the Loan Documents have been
terminated. Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Secured Obligations have been fully repaid and performed and the Loan
Documents have been terminated. Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Agent’s rights and remedies shall be cumulative and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and Lenders in an amount sufficient to pay in full Agent’s and
Lenders’ reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 

30



--------------------------------------------------------------------------------

Second, to Lenders, ratably, in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, subject to increase in
accordance with Section 2.3), in such order and priority as Agent may choose in
its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4 Waivers. Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.

10.5 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

SECTION 11

MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

 

  (a)

If to Agent:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Kristen Kosofsky

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@htgc.com; kkosofsky@htgc.com

Telephone: 650-289-3060

 

  (b)

If to Lenders:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Kristen Kosofsky

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@htgc.com; kkosofsky@htgc.com

Telephone: 650-289-3060

 

31



--------------------------------------------------------------------------------

  (c)

If to Borrower:

Seres Therapeutics, Inc.

Attention: Thomas J. DesRosier, Chief Legal Officer

200 Sidney Street

Cambridge, MA 02139

email: tdesrosier@serestherapeutics.com

Telephone: 617-945-9626

with a copy to

Latham & Watkins LLP

Attention: Haim Zaltzman

505 Montgomery Street

Suite 2000

San Francisco, CA 94111-6538

Email: haim.zaltzman@lw.com

Telephone: 415-395-8870

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s proposal letter dated
September 19, 2019 and accepted by Borrower on September 25, 2019 and the
Non-Disclosure Agreement).

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Loan Parties party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Loan Parties party to the relevant Loan Document may, from
time to time, (i) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of Lenders or of Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan Advance, reduce the stated rate
of any interest or fee payable hereunder, or extend the scheduled date of any
payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by Loan Parties of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Loan Party from its

 

32



--------------------------------------------------------------------------------

obligations under the Loan Documents, in each case without the written consent
of all Lenders; or (D) amend, modify or waive any provision of Section 11.17
without the written consent of Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon the applicable Loan Parties, Lenders, Agent and all future holders
of the Loans.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and Lenders by this Agreement
are solely to protect their rights hereunder and under the other Loan Documents
and their interest in the Collateral and shall not impose any duty upon Agent or
Lenders to exercise any such powers. No omission or delay by Agent or Lenders at
any time to enforce any right or remedy reserved to them, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lenders is entitled, nor shall it in any way affect the right of Agent
or Lenders to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent, Lenders and Borrower, as
applicable, and shall survive the execution and delivery of this Agreement.
Sections 6.3, 11.8, 11.9, 11.10, 11.14, 11.15 and 11.17, shall survive the
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). No Loan Party shall assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lenders may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lenders’ successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lenders may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower or a distressed debt or vulture fund (as reasonably
determined by Agent), it being acknowledged that in all cases, any transfer to a
controlled Affiliate of any Lenders or Agent shall be allowed. Notwithstanding
the foregoing, (x) in connection with any assignment by a Lender as a result of
a forced divestiture at the request of any regulatory agency, the restrictions
set forth herein shall not apply and Agent and Lenders may assign, transfer or
indorse its rights hereunder and under the other Loan Documents to any Person or
party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Agent and
Lenders may assign, transfer or indorse its rights hereunder and under the other
Loan Documents to any Person or party providing such financing or formed to
undertake such securitization transaction and any transferee of such Person or
party upon the occurrence of a default, event of default or similar occurrence
with respect to such financing or securitization transaction; provided that no
such sale, transfer, pledge or assignment under this clause (y) shall release
such Lender from any of its obligations hereunder or substitute any such Person
or party for such Lender as a party hereto until Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
assignee as Agent reasonably shall require. Agent, acting solely for this
purpose as an agent of Borrower, shall maintain at one of its offices in the
United States a register for the recordation of the names and addresses of
Lender(s), Term Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Agent and Lender shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lenders in the State of California, and
shall have been accepted by Agent and Lenders in the State of California.
Payment to Agent and Lenders by Borrower of the Secured Obligations is due in
the State of California. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

33



--------------------------------------------------------------------------------

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents. Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AGENT AND LENDERS
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDERS OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDERS OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower or any Lenders; Claims that arise out of or
are in any way connected to the relationship among Borrower, Agent and Lenders;
and any Claims for damages, breach of contract, tort, specific performance, or
any equitable or legal relief of any kind, arising out of this Agreement, any
other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Agent’s and Lenders’
reasonable fees and expenses necessary to finalize the loan documentation,
including but not limited to reasonable attorneys’ fees, UCC searches, filing
costs, and other miscellaneous expenses, provided that the Due Diligence Fee
shall be applied in its entirety to the Lenders’ non-legal transaction costs and
due diligence expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lenders after the Closing Date in connection with or related to:
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lenders in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

 

34



--------------------------------------------------------------------------------

11.12 Confidentiality. Agent and Lenders acknowledge that certain items of
Collateral and information provided to Agent and Lenders by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (i) is marked as confidential by Borrower at the time of
disclosure, or (ii) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lenders agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lenders may disclose any such information: (a) to its Affiliates and
its partners, investors, lenders, directors, officers, employees, agents,
advisors, accountants, counsel, representative and other professional advisors
if Agent or Lenders in their reasonable discretion determines that any such
party should have access to such information in connection with such party’s
responsibilities in connection with the Loan or this Agreement and, provided
that such recipient of such Confidential Information either (i) agrees to be
bound by the confidentiality provisions of this paragraph or (ii) is otherwise
subject to confidentiality restrictions that reasonably protect against the
disclosure of Confidential Information pursuant to similar terms; (b) if such
information is generally available to the public or to the extent such
information becomes publicly available other than as a result of a breach of
this Section or becomes available to Agent or any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than
Borrower and not in violation of any confidentiality obligations known to the
Agent or such Lender; (c) if required or appropriate in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or Lenders and any rating agency; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lenders’
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lenders or demanded by any governmental authority; (f) to the extent reasonably
necessary in connection with the exercise of, or preparing to exercise, or the
enforcement of, or preparing to enforce, any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default, or any action or proceeding relating to any Loan Document; (g) to
any participant or assignee of Agent or Lenders or any prospective participant
or assignee; provided, that such participant or assignee or prospective
participant or assignee is subject to confidentiality restrictions no less
protective than the provisions of this Section 11.12; (h) otherwise to the
extent consisting of general portfolio information that does not identify
Borrower; or (i) otherwise with the prior consent of Borrower; provided, that
any disclosure made in violation of this Agreement shall not affect the
obligations of Borrower or any of its Affiliates or any guarantor under this
Agreement or the other Loan Documents. Agent’s and Lenders’ obligations under
this Section 11.12 shall supersede all of their respective obligations under the
Non-Disclosure Agreement.

11.13 Assignment of Rights. Borrower acknowledges and understands that Agent or
Lenders may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lenders hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lenders shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lenders shall relieve Borrower of
any of its obligations hereunder. Lenders agree that in the event of any
transfer by it of any promissory notes, it shall endorse thereon a notation as
to the portion of the principal of such promissory notes, which shall have been
paid at the time of such transfer and as to the date to which interest shall
have been last paid thereon.

11.14 Revival of Secured Obligations; Termination. Other than as set forth in
Section 11.6, his Agreement and the other Loan Documents shall terminate on the
payment in full in cash of the Secured Obligations (other than any obligations
that specifically survive termination). Notwithstanding the preceding sentence,
this Agreement and the Loan Documents shall remain in full force and effect and
continue to be effective if any petition is filed by or against Borrower for
liquidation or reorganization, if Borrower becomes insolvent or makes an
assignment for the benefit of creditors, if a receiver or trustee is appointed
for all or any significant part of Borrower’s assets, or if any payment or
transfer of Collateral is recovered from Agent or Lenders. The Loan Documents
and the Secured Obligations and Collateral security shall continue to be
effective, or shall be revived or

 

35



--------------------------------------------------------------------------------

reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lenders or by any obligee
of the Secured Obligations (other than obligations that survive termination),
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment, performance, or transfer of Collateral had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
avoided, avoidable, restored, returned, or recovered, the Loan Documents and the
Secured Obligations shall be deemed, without any further action or
documentation, to have been revived and reinstated except to the extent of the
full and final payment to Agent or Lenders in cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lenders and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents shall be
personal and solely among Agent, Lenders and the Loan Parties which are a party
thereto.

11.17 Agency. Agent and each Lender hereby agree to the terms and conditions set
forth on Addendum 3 attached hereto. Borrower acknowledges and agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

11.18 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

11.19 Multiple Borrowers. If another party is joined as a Borrower hereunder
after the Closing Date, each Borrower hereby agrees to the terms and conditions
set forth on Addendum 4 attached hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, Borrower, Agent and Lenders have duly executed and delivered
this Loan and Security Agreement as of the date set forth above.

 

BORROWER: SERES THERAPEUTICS, INC. Signature:   /s/ Eric Shaff Print Name:  
Eric Shaff Title:   President, CEO



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

Accepted in Palo Alto, California:

 

AGENT: HERCULES CAPITAL, INC. Signature:   /s/ Jennifer Choe Print Name:  
Jennifer Choe Title:   Assistant General Counsel

 

LENDERS: HERCULES CAPITAL, INC. Signature:   /s/ Jennifer Choe Print Name:  
Jennifer Choe Title:   Assistant General Counsel

 

2



--------------------------------------------------------------------------------

Table of Addenda, Exhibits and Schedules

 

Addendum 1:    Taxes; Increased Costs Addendum 2:    SBA Provisions Addendum 3:
   Agent and Lender Terms Addendum 4:    Multiple Borrower Terms Exhibit A:   
Advance Request    Attachment to Advance Request Exhibit B:    Name, Locations,
and Other Information Exhibit C:    Patents, Trademarks, Copyrights and Licenses
Exhibit D:    Deposit Accounts and Investment Accounts Exhibit E:    Compliance
Certificate Exhibit F:    Joinder Agreement Exhibit G:    ACH Debit
Authorization Agreement Exhibit H—1:    Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit H—2:    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H—3:    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
H—4:    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Schedule 1.1    Commitments
Schedule 1A    Existing Indebtedness Schedule 1B    Existing Investments
Schedule 1C    Existing Liens Schedule 5.8    Tax Matters Schedule 5.11   
Product / Intellectual Property Litigation or Proceedings Schedule 5.14   
Subsidiaries